Case 1:20-cr-00083-DKW-RT Document 58 Filed 04/06/21 Page 1 of 3   PageID #: 315




 JUDITH A. PHILIPS
 Acting United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 Chief, National Security
 Room 6100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: Ken.Sorenson@usdoj.gov

 SCOTT A. CLAFFEE
 Trial Attorney
 U.S. DOJ, National Security Division

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )         CR. NO. 20-00083 DKW-RT
                                )
                Plaintiff,      )         ORDER DENYING DEFENDANT’S
                                )         MOTION TO WITHDRAW AS
      vs.                       )         ATTORNEY
                                )
 ALEXANDER YUK CHING MA, )
                                )
                Defendant.      )
 _______________________________)

                 ORDER DENYING DEFENDANT’S MOTION
                     TO WITHDRAW AS ATTORNEY
Case 1:20-cr-00083-DKW-RT Document 58 Filed 04/06/21 Page 2 of 3           PageID #: 316




          On March 31, 2021, this matter came before the Court upon the motion of

 defendant’s counsel of record, Birney Bervar, to withdraw as counsel for defendant

 due to a “breakdown in the attorney-client relationship.” The Court has reviewed

 materials submitted and filed by defendant, took judicial notice of the publicly

 filed documents in the case, heard argument of government and defense counsel,

 and conducted a closed, in camera session with Mr. Bervar and Mr. Ma to discuss

 the motion and the underlying facts and circumstances that resulted in it being

 filed.

          Upon review of the information before the Court, and upon the Court’s in

 camera, sealed voir dire of the Defendant and his counsel, the Court finds that the

 record fails to demonstrate good cause which would warrant the discharge of

 counsel. Notwithstanding recent discussions between Defendant and Mr. Bervar

 which have been difficult, the Court finds the attorney-client remains intact and

 that both Defendant and Mr. Bervar have agreed to continue to work cooperatively

 and to further communicate concerning any issues and concerns that may arise.

          The Court further recognizes and appreciates the unique circumstances

 attending this case where Mr. Bervar is the only attorney on the Criminal Justice

 Act Panel with the requisite security clearances, knowledge and experience to

 provide representation in the type of national security cases, such as this case,

 which involve classified information. The Court finds that, over the years,



                                           2
Case 1:20-cr-00083-DKW-RT Document 58 Filed 04/06/21 Page 3 of 3                  PageID #: 317




 significant time, effort and expense has been invested in obtaining the requisite

 security clearances for Mr. Bervar, which coupled with his substantial prior

 experience defending national security cases involving classified information make

 him uniquely qualified to provide representation in this case. While the instant

 Motion is largely predicated upon an apparent disagreement between the

 Defendant and Mr. Bervar concerning the Order Granting Government’s Motion

 for a Pretrial Conference, Designation of a CISO, and Entry of a Protective Order

 Pursuant to the Classified Information Procedures Act (ECF No. 49) and the

 Protective Order Relating to Classified Information (ECF No. 50), (collectively,

 “Orders”) recently filed in this case, the Court finds that both Orders were

 mandated by the Classified Information Procedures Act due to the presence of

 substantial classified information in this case. See, 18 U.S.C. App. 3.

         For the foregoing reasons, the Court hereby DENIES Defendant’s motion to

 withdraw as counsel.

         DATED: April 6, 2021, at Honolulu, Hawaii.




                                                  /s/ Rom A. Trader
                                                 Rom A. Trader
                                                 United States Magistrate Judge


 UNITED STATES v. ALEXANDER YUK CHING MA
 Cr. No. 20-00083 DKW-RT
 “Order Denying Defendant’s Motion to Withdraw as Attorney”


                                                     3
